Title: From Thomas Jefferson to De Bert, 18 January 1789
From: Jefferson, Thomas
To: Bert, Claudius de



Sir
Paris Jan. 18. 1789.

In answer to your favor of Dec. 28. I can only inform you that Congress has directed a sum of money to be borrowed in Holland sufficient to pay all their European individual demands; that the bankers entrusted with that negociation give me hopes they may succeed, but they do not fix a time, that I have no doubt we shall succeed in borrowing the sum because we have never yet failed, tho’ it may take some months, that, were the money now ready, we could not pay it for want of an order from the treasury: but as the treasury knows that their order is necessary, and besides I have repeatedly written to them to desire that they will send an order, to be on the spot when the bankers shall have raised the money, we must presume their order to be now on the way. From these circumstances I hope that all the arrearages of interest due to the foreign officers will be paid within a short time, but you will be sensible I cannot fix a time. I wish it as impatiently as those to whom the money is due, and have never ceased to endeavor to effect it. I have the honor to be with great consideration Sir your most obedient & most humble servt,

Th: Jefferson

